Name: Commission Regulation (EC) No 2098/1999 of 1 October 1999 amending Regulation (EC) No 1685/95 on arrangements for issuing export licences for wine sector products
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  trade policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31999R2098Commission Regulation (EC) No 2098/1999 of 1 October 1999 amending Regulation (EC) No 1685/95 on arrangements for issuing export licences for wine sector products Official Journal L 257 , 02/10/1999 P. 0006 - 0006COMMISSION REGULATION (EC) No 2098/1999of 1 October 1999amending Regulation (EC) No 1685/95 on arrangements for issuing export licences for wine sector productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 1677/1999(2), and in particular Articles 52(3) and 55(8) thereof,(1) Whereas, in order to reassess the export refund arrangements and revise the arrangements for managing export licences, an assessment must be made of the situation on the market in wine at the beginning of the 1999/2000 wine year and a detailed evaluation made of the refund arrangements and the system for requesting and issuing export licences in the sector. A sufficiently long period for reflection should be allowed before export licence applications can be submitted so that the wine year in question does not commence before the adjustments to the arrangements can be made. The date for the submission of new applications should be put back from 8 to 15 October 1999 and Commission Regulation (EC) No 1685/95(3), as last amended by Regulation (EC) No 1610/1999(4), should be amended accordingly;(2) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1In the final sentence of Article 1a(3) of Regulation (EC) No 1685/95, the date "8 October 1999" is replaced by "15 October 1999".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 October 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27.3.1987, p. 1.(2) OJ L 199, 30.7.1999, p. 8.(3) OJ L 161, 12.7.1995, p. 2.(4) OJ L 190, 23.7.1999, p. 18.